Exhibit 99.1 Scorpio Tankers Inc. Announces Second Quarter Results MONACO(Marketwire - August 17, 2010) - Scorpio Tankers Inc. (NYSE: STNG) ("Scorpio Tankers", or the "Company") today reported its results for the three and six months ended June 30, The Company recorded net income of $0.4 million or $0.02 basic and $0.02 diluted earnings per share for the three months ended June 30, 2010 compared to net income of $2.1 million or $0.37 basic and $0.37 diluted earnings per share for the three months ended June 30, 2009. The weighted average outstanding number of outstanding shares was 17,551,784 (basic) and 17,626,449 (diluted) for the three months ended June 30, 2010, and 5,589,147 (basic and diluted) for the three months ended June 30, 2009. The Company recorded net income of $1.6 million or $0.13 basic and $0.13 diluted earnings per share for the six months ended June 30, 2010 compared to net income of $4.9 million or $0.87 basic and $0.87 diluted earnings per share for the six months ended June 30, 2009. The weighted average outstanding number of outstanding shares was 11,603,512 (basic) and 11,641,050 (diluted) for the six months ended June 30, 2010, and 5,589,147 (basic and diluted) for the six months ended June 30, 2009. Emanuele Lauro, chief executive officer and chairman of the board commented, "We are pleased with our initial acquisition of six coated tankers. We believe that other more recent market transactions have validated our purchases. We expect our cash flow for the third quarter of 2010 to increase from the second quarter of 2010 due to our time charters and new vessel acquisitions." Mr. Lauro continued, "While we are skeptical of a rapid global recovery, we continue to see signs of gradual improvement in the product tanker market, and we expect the 2010 third quarter spot rates to be higher than the same period last year. We will continue to approach our balance sheet with discipline, weighing the opportunities to grow the Company against the priority, at all times, to be good custodians of our shareholders capital." Recent Highlights Initial Public Offering and Exercise of Over-Allotment Option On April 6, 2010, the Company closed on the sale of 12,500,000 shares of common stock at $13.00 per share in its initial public offering and received net proceeds of $149.6 million after deducting underwriters' discounts and offering expenses. On May 4, 2010, the Company issued 450,000 shares of common stock at $13.00 and received $5.2 million, after deducting underwriters' discounts, when the underwriters partially exercised their over-allotment option. Vessel Acquisitions in the Second Quarter In the first half of June 2010, Scorpio Tankers took delivery of three coated tankers that the Company previously agreed to acquire. STI Conqueror, a Handymax ice class 1B ship, was acquired for $26.0 million and trades in the Scorpio Handymax Tanker Pool, which is owned by a related party. STI Harmony and STI Heritage, LR1 ice class 1A sister ships, were acquired for an aggregate price of $92.0 million, which included $2.3 million for the value of the existing time charter contracts (see fleet list below for more information). The value of the time charter contracts is amortized as a reduction to vessel revenue over the remaining life the time charter contracts. Vessel Acquisitions in the Third Quarter In July and August 2010, Scorpio Tankers took delivery of three Handymax coated tankers (STI Matador, STI Gladiator, and STI Highlander) that the Company previously agreed to acquire for an aggregate price of $73.0 million. These vessels trade in the Scorpio Handymax Tanker Pool, which is owned by a related party. Drydocks The STI Heritage, STI Conqueror, and STI Matador are scheduled to be drydocked in the third quarter of 2010. The aggregated estimated drydock costs for the three vessels are $2.1 million, and each vessel will be off-hire for approximately 12-16 days. The Company is still assessing the drydock schedule for the remaining vessels that were recently acquired. Credit Facilities On April 9, 2010, the Company repaid in full the outstanding balance of $38.9 million of the 2005 Credit Facility from the proceeds of its initial public offering.
